Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SALCH et al (U.S. 20130086039 A1 hereinafter, “SALCH”).
4.	With respect to claim 1,
	SALCH discloses a system for runtime optimization of grouping operators, comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
estimate a resource cost for each of a plurality of grouping operators based on values identified during query runtime, in response to receiving a query request associated with a data stream;
select a grouping operator during query runtime, based on a corresponding resource cost, from the plurality of grouping operators; and
enable, by the selected grouping operator, grouping the data stream based on the query request and outputting a response based on the grouped data stream (SALCH [0041], [0053], [0057], [0060] – [0061] e.g. [0041] In one example, the optimizer module 230 is configured to determine an estimated cost to each possible execution plan for each required operation or group of operations and then select the best overall execution plan based on the estimated cost. [0053] Further, the process 300 may determine to persist data based on the data systems involved and the type of data movement that is to be performed.  For example, in a case where data can be streamed between locations, such as between different data systems, persisting the data may not be needed in this case.  In other cases, the data must be prepared for movement between locations and the data is persisted.  In some configurations, movement of data between heterogeneous data systems will require some data to be persisted.  The persisted data may be stored in a temporary table on a given data system for subsequent access in some runtime cost for executing a query according to the corresponding alternative physical plan and may be based a number of I/O operations required for executing operations within the query, an estimated amount of time for executing the operations, processing/CPU requirements, expected utilization of network resources, estimated data transfer times, and other factors, etc. In the example of FIG. 4B, the alternative physical plan 432 has the lowest estimated cost (e.g., 620) among the set of alternative physical plans 430, 432, 434, 436, and 438.  In the example of FIG. 4C, a set of alternative physical plans 440, 442, 444, 446, and 448 are shown.  The alternative physical plan 440 has the lowest estimated cost (e.g., 190) among the set of alternative physical plans 440, 442, 444, 446, and 448.  Thus, the alternative physical plan 440 has the lowest overall estimated cost among all of the alternative physical plans shown in FIGS. 4B and 4C.  In one example, the federated query engine selects the alternative physical plan 440 as the alternative physical plan with the lowest overall cost and executes one or more operations from the alternative physical plan 440 by starting from the bottom node and continuing up to the top node similar to the example described above.  The federated query engine may return the results of the query after performing the operations in the top node of the alternative physical plan 440 [as
estimate a resource cost (e.g. estimated cost – a number of I/O operations required for executing operations within the query, an estimated amount of time for executing the operations; referring to the instant application spec. [0019]) for each of a plurality of grouping operators (e.g. group of operations) based on values identified during query runtime, in response to receiving a query request associated with a data stream;
select (e.g. select) a grouping operator during query runtime (e.g. runtime), based on a corresponding resource cost, from the plurality of grouping operators; and
enable, by the selected grouping operator, grouping (e.g. join) the data stream (e.g. streamed) based on the query request and outputting a response based on the grouped data stream]).
5.	Claim 8 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
6.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


s 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramachandran et al (US 20170357708 A1, hereinafter, “Ramachandran”).
9.	With respect to claim 1,
	Ramachandran discloses a system for runtime optimization of grouping operators, comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
estimate a resource cost for each of a plurality of grouping operators based on values identified during query runtime, in response to receiving a query request associated with a data stream;
select a grouping operator during query runtime, based on a corresponding resource cost, from the plurality of grouping operators; and
enable, by the selected grouping operator, grouping the data stream based on the query request and outputting a response based on the grouped data stream (Ramachandran [0055] – [0057] e.g. [0055] FIG. 1 also illustrates a query engine or query optimizer 140.  The query engine 140 determines the most efficient way to execute a query.  The optimizer considers different query plans for a given input query and attempts to select the most efficient query plan possible.  For example, the query optimizer 140 may be a cost-based unit that assigns an estimated cost to each query plan and chooses the plan with the smallest cost.  Costs are used to estimate the runtime cost of evaluating the query in terms of the number of input/output operations, the CPU requirements and other factors.  The query engine represents query plans as a tree of nodes.  Each node represents a single operation that is required to execute the query.  The nodes are arranged as a tree where intermediate results flow from the bottom of the tree to the top.  Each node has zero or more child nodes.  The query engine 140 operates by reducing the tree structure into an index scan operator.  This reduction operation is discussed in detail below.  In one embodiment, the query engine 140 includes a parser 142 to parse the input query to identify the different operators required to execute the query.  The parser 142 may also form a tree structure of operators used to implement the query.  The compiler 144 enumerates various levels in the data store to retrieve the required data, as discussed below.  The transformation framework module 146 accesses transformation rules 148 to reduce the tree structure into an index scan operator, which is part of the execution plan 150, which is passed to the access layer 120.  As with the other modules of FIG. 1, the query engine may be on a single node or distributed across a number of nodes.  The operations of the modules of FIGS. 1 and 2 are more fully appreciated with reference to the following discussion. [0056] Consider 
estimate a resource cost for each of a plurality of grouping operators based on values identified during query runtime (e.g. estimate the runtime cost of evaluating the query in terms of the number of input/output operations; referring to the instant application spec. [0019]), in response to receiving a query request associated with a data stream (e.g. input data rows);
select (e.g. select) a grouping operator during query runtime, based on a corresponding resource cost, from the plurality of grouping operators; and
(e.g. YEAR, MONTH; referring to the instant application spec. [0023]) the data stream based on the query request and outputting a response based on the grouped data stream]).
10.	Claim 8 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
11.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

12.	Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ignatyev et al (US 20180336247 A1, hereinafter, “Ignatyev”).
13.	With respect to claim 1,
	Ignatyev discloses a system for runtime optimization of grouping operators, comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
estimate a resource cost for each of a plurality of grouping operators based on values identified during query runtime, in response to receiving a query request associated with a data stream;
select a grouping operator during query runtime, based on a corresponding resource cost, from the plurality of grouping operators; and
enable, by the selected grouping operator, grouping the data stream based on the query request and outputting a response based on the grouped data stream (Ignatyev [0043], [0051] – [0058], [0065] – [0071], [0082] – [0083], [0418] e.g. [0043] In an embodiment, the query interface 120 may present feedback regarding a target query in addition to or as an alternate to estimated runtime.  The query interface 120 may present icons or images which represent categories associated with the estimated runtime.  In an example, the query interface 120 represents estimated runtime using three categories: good, fair, and poor.  The category for a query may be determined based on the estimated runtime, and/or based on any other estimated performance values described above.  Queries that are determined to be good queries, based on estimated performance, may be presented with a green color and/or a smiley face.  For an advanced user, the query interface 120 may display additional detail.  The query interface may optionally display an analyze button which, when selected, causes the query interface to display a cost model.  A cost model may be a statistical model showing the respective effect of target query elements 126 and/or target query attributes 124 on computation of the estimated performance. [0051] In an embodiment, the query optimization system obtains a set of query profiles of each query profile may be stored as a vector vi.  The first element of vi is the runtime (measured in seconds) of a query.  Elements 2-8 of vi are the following query attributes: [0052] 1) the number of query definition elements in a structured query language (SQL) query [0053] 2) the number of rows in tables containing the requested query definition elements [0054] 3) the number of filtering (WHERE) conditions in the SQL query [0055] 4) the number of JOIN operations required to execute the SQL query [0066] As an example, the query optimization system generates a query runtime estimation model, using historical search data comprising query attributes, performance attributes, and environmental attributes.  The query optimization system stores historical search data to vectors where the elements of the vectors ai are stored query attributes from historical queries: [0067] ai=(number of data fields requested by SQL query, number of JOIN operations required to execute SQL query, number of other SQL queries concurrently running by The query optimization system also generates a vector y of runtimes for each of the three queries: y=[y1, y2, y3]=[10 minutes, 10 seconds, 4 hours]. [0071] …which yields query runtime as a function of the number of data fields requested by an SQL query, the number of JOIN operations required to execute SQL query, and the number of other SQL queries concurrently running by other tenants of shared infrastructure [as
estimate a resource cost (e.g. estimated cost; referring to the instant application Spec. [0019]) for each of a plurality of grouping operators (e.g. 2) the number of rows in tables containing the requested query definition elements [0054] 3) the number of filtering (WHERE) conditions in the SQL query [0055] 4) the number of JOIN operations required to execute the SQL query) based on values identified during query runtime, in (e.g. data stream);
select (e.g. select) a grouping operator during query runtime, based on a corresponding resource cost, from the plurality of grouping operators; and
enable, by the selected grouping operator, grouping (e.g. JOIN; monthly, quarterly; referring to the instant application spec. [0023]) the data stream based on the query request and outputting a response based on the grouped data stream]. [0082] The query optimization system may suggest a different, modified query or several modified queries from which the user can select a query for execution.  The query optimization system may rank several suggested modified queries, using a priority score of query definition elements, based on the estimated query execution time).
14.	Claim 8 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
15.	Claim 14 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SALCH in view of Wires et al (U.S. 20170060769 A1 hereinafter, “Wires”).
21.	With respect to claim 2,
SALCH further discloses
wherein the resource cost comprises a number of executed operations and the plurality of grouping operators (SALCH [0041], [0053], [0057], [0060] – [0061]).
Although SALCH substantially teaches the claimed invention, SALCH does not explicitly indicate a cross intersection left operator and a cross intersection dimension index operator.
Wires teaches the limitations by stating a cross intersection left operator and a cross intersection dimension index operator (Wires [0002], [0009], [0040], [0070], [0106] , [0115] – [0116], [0126], [0130], [0137] e.g. [0040] The subject matter provided herein relates in part to the collection, compression, and analysis of distinct value counters.  By calculating a plurality of distinct value counters for a data stream, each such counter having unique and possibly known start times, and then comparing them, one can determine with a known or acceptable level of uncertainty, inter alia, (a) when distinct values have occurred in a data stream and/or whether there are a high number of distinct values in a given data stream; (b) the likelihood of any element in a data trace being repeated in a data stream; (c) the locality of elements in a data stream; (d) the locality of data relating to an element data stream and/or a workload existing in or associated with one or more tiers of storage; and (e) stack distance and stack time in a data stream or portion thereof.  Moreover, characteristic representations of data streams, which may in some embodiments provide an indication of an associated data stream, may be combined, divided, offset, and/or intersected, and then compared, to determine the effect of carrying out such combinations, divisions, offsets, intersections of the associated data stream or data streams; in some embodiments, real time assessment or data representation generation may be carried out; in some embodiments, the data stream may be converted into a representation of the data stream which is stored or transmitted thus permitting such analyses without having access to either or both of the raw data stream or the data storage facility (or other data processing facility or device); 2-dimensional structures; index; referring to the instant application specification [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of SALCH and Wires, to generate data representations for providing indications of locality from a data stream of discrete data elements, analyzing such data representations, managing data storage resources and other data, computing, networking, and communications resources, associated with such data streams, and compressing information from some data streams capable of building such data representations  (Wires [0010]). 

23.	Claim 15 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

24.	Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatyev in view of Kalki et al (U.S. 20150370883 A1 hereinafter, “Kalki”).
25.	With respect to claim 2,
Ignatyev further discloses
wherein the resource cost comprises a number of executed operations and the plurality of grouping operators (Ignatyev [0043], [0051] – [0058], [0065] – [0071], [0082] – [0083], [0418]).
Although Ignatyev substantially teaches the claimed invention, SALCH does not explicitly indicate a cross intersection left operator and a cross intersection dimension index operator.
Kalki teaches the limitations by stating a cross intersection left operator and a cross intersection dimension index operator (Kalki [0033], [0079] e.g. [0033] FIG. 2B is a block diagram depicting the operation of an embodiment of a system for performing cloud-based analytics, the operation involving the addition of an attribute to an n-dimensional cube.  Embodiments may process a data stream 250 and determine the presence of a new attribute associated with an existing element of a slice 258, slice 258 being associated with dimension ("country B") 260 and variable dimension entries 262-264.  An attribute may, at a conceptual level, be considered a value associated with an intersection of dimensions in an n-dimensional cube.  Embodiments may store attributes using the mechanism depicted in FIG. 2B, in which slice entries are associated via a linked list or other structure with one or more attributes, such as attribute entry 256.  Upon detecting a new attribute 252 associated with "state A," embodiments may locate a variable dimension entry ("state A") 262 and add the new attribute 254 to the list of associated attributes.  Embodiments may repeat this operation multiple times for additional slices and fixed dimension entries with which the attribute would be associated. [0079] As depicted by operation 402, embodiments may append and replace slices through a centralized data dictionary.  A data dictionary may comprise one or more tables in a database management system.  The data dictionary may be partitioned and replicated for the purpose of providing improved load balancing capabilities and increased reliability.  As depicted by operation 404, embodiments may maintain various index structures indicative of regions of the n-dimensional cube, which may be referred to by the term matrix or matrices.  Embodiments may also maintain index structures for slices, slice regions, and data points; referring to the instant application specification [0006]).

26.	Claim 9 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
27.	Claim 15 is same as claim 2 and is rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
28.	Claims 3-7, 10-13 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
29.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




January 18, 2021